 In the Matter of SOUTHERN UNITED ICE COMPANY,DOING BUSINESS ASBLUFFCITY DELIVERY COMPANY,andINTERNATIONAL BROTHERHOODOF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OF AMERICA,LOCAL 667, A. F. L.Case No. 15-R-1067.-Decided September 9,7,1944Messrs.Henry J. LivingstonandNewell N. Fowler,ofMemphis,Tenn.,for the Company.Messrs. Johhn L. Biggers, James A. Swearingen,andLester Goings,of Memphis, Tenn., for the Union.Mr. Philip Licari,of counsel to the Board.DECISIONANDORDERSTATEMENT OP THE CASEUpon an amended petition duly filed by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America, Local667, A. F. L.; herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSouthern United Ice Company, doing business as Bluff City DeliveryCompany, Memphis, Tennessee, herein called the Company, the Na-tional Labor Relations Board provided for an appropriate hearingupon due notice before Laurence N. Whitlow, Trial Examiner. Saidhearing was held at Memphis, Tennessee, on August 17 and 18, 1944.The Company and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.At the hearing the Company moved to dismiss the petition on thegrounds that (1) the Company is not engaged in commerce withinthe meaning of the Act, and (2) the Union, at the hearing, did notmake a sufficient showing of representation among the Company'semployees.The motion was referred to the Board by the Trial Ex-aminer.For reasons stated in Section III,infra,themotion isgranted.Subsequent to the hearing, the Union filed with the Boarda motion to correct the record in certain respects, and the Company,58 N. L. It B., No 115584 SOUTHERN UNITED ICE COMPANY585having been apprised by the Board of the Union'smotion consentedthereto.The motion is granted and the record is corrected accord-ingly.The Trial Examiner's rulings made at the hearing are freefrom.-prejudicialerror andare hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSouthern United Ice Company is a New Jersey corporation withits principal offices in Jackson, Mississippi.Under the trade name ofBluff City Delivery Company it operates, in various parts of the cityof Memphis, Tennessee, four ice manufacturing plants, a coal yard,a cold storage. plant, and several retail stores, which sell, in additionto ice, beer, groceries, and dairy products.During 1943, the Com-pany's sales, through all of its operations in Memphis, Tennessee,amounted to approximately $700,000.During that time, the Companysold ice valued at approximately $71,136, which it manufactured atall its Memphis ice plants, to the Memphis Union Station, RailwayExpress Company, and Fruit Growers Express Company, all of whichused the ice to refrigerate railroad cars apparently engaged in thetransportation of persons and goods to and from points outside theState of Tennessee.During the same period, it also sold ice valuedat approximately $19,613, which it manufactured at all its Memphisice plants, to various meat packing houses apparently engaged in re-ceiving meats from and shipping meats to, points outside the State ofTennessee.During the calendar year 1943, the Company boughtammonia and salt valued at $8,600, most of which was shipped frompoints outside the State of Tennessee.The Company. admits that it operates its coal yard in conjunction-with-one-of its-ice-plants located at Olsted Avenue, Memphis, Tennes-see.During 1943, the Company sold coal valued at approximately$40,000, all of which was shipped to it from points outside the State ofTennessee.The Company's cold storage plant is housed in a building locatednear one of its ice plants.The refrigerating machinery which servesto produce ice in that ice plant also refrigerates the cold storage plant.All foods stored in the cold storage plant belong to, packers whichreceive merchandise from points outside the State of Tennessee, andthereafter ship them to points outside that State.The Companyadmits that the activities of the cold storage plant affect commercewithinr-the meaning of the Act.The Company's retail stores are used as outlets for some of the iceproduced by the Company. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll the Company's operations in Memphis, Tennessee, are under thesupervision and direction of a general manager, who approves the payrolls for all its employees.-In view of the integrated nature of the Company's Memphis opera-tions and upon all the facts above set forth, contrary to the Company'scontention, we find that its activities at its ice plants, coal yard, coldstorage plant, and retail stores in Memphis, Tennessee, affect com-mnerce within the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, Local 667, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.111.THE QUESTION CONGERNING REPRESENTATIONOn or about December 28, 1943, the Union requested recognition asthe exclusive collective bargaining representative of all the Company'semployees, with certain specified exclusions.The Company refusedto accord such recognition until the Board certifies the Union in anappropriate unit.An examination of the evidence upon which the Union's representa-tion claim rests leads us to conclude,that no sufficient showing has beenmade of representation among the employees whom the Union seeksto represent to warrant and Investigation and certification of repre-sentatives at the-present time.The Trial Examiner stated on,.therecord that the Union submitted 4 authorization cards, of which 20contained names of persons appearing-on the Company's pay roll ofJuly 20, 1944, listing th6 navies of 132 eni loyees in the alleged appro-priate unit.Under these circumstances, we find that no questionaffecting commerce has arisen concerning the representation of em-ployees of the Company, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the Act, and shall direct that the petitionherein be dismissed.'ORDERUpon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Southern United IceCompany, doing business as Bluff City Delivery Company, Memphis,Tennessee, filed by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, Local 667, A. F. L., be,and it hereby is, dismissed.'SeeMatter of American Manufacturing Company,41 N. L R. B. 995.